In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-17-00089-CR


                        DAMON RAMON THOMAS, APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 46th District Court
                                    Wilbarger County, Texas
                  Trial Court No. 12,063, Honorable Dan Mike Bird, Presiding

                                       April 27, 2017

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant, Damon Ramon Thomas, appeals his conviction for aggravated assault

with a deadly weapon. The certification of appellant’s right of appeal executed by the

trial court states that “the defendant has waived the right of appeal.” This circumstance

was brought to the attention of appellant and opportunity was granted him to obtain an

amended certification entitling him to appeal. No such certification was received within

the time we allotted. Having received no amended certification, we dismiss the appeal

per Texas Rule of Appellate Procedure 25.2(d).

                                                  Per Curiam

Do not publish.